Case: 20-1994   Document: 74     Page: 1   Filed: 04/19/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ROVI GUIDES, INC.,
                      Appellant

                            v.

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                       2020-1994
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00231.
                  ______________________

                 Decided: April 19, 2022
                 ______________________

     MICHAEL E. JOFFRE, Sterne Kessler Goldstein & Fox,
 PLLC, Washington, DC, argued for appellant. Also repre-
 sented by KRISTINA CAGGIANO KELLY, JASON DANIEL
 EISENBERG,   WILLIAM     MILLIKEN,    RYAN    CHARLES
 RICHARDSON.

    MONICA BARNES LATEEF, Office of the Solicitor, United
Case: 20-1994    Document: 74      Page: 2   Filed: 04/19/2022




 2                                  ROVI GUIDES, INC.   v. VIDAL



 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for intervenor. Also represented by PETER J. AYERS,
 KAKOLI CAPRIHAN, THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED.
                  ______________________

     Before MOORE, Chief Judge, TARANTO and HUGHES,
                     Circuit Judges.
 MOORE, Chief Judge.
      Rovi appeals from an inter partes review final written
 decision. See Comcast Cable Commc’ns, LLC v. Rovi
 Guides, Inc., No. IPR2019-00231, 2020 WL 2305288,
 (P.T.A.B. May 8, 2020) (Board Decision). In that decision,
 the Patent Trial and Appeal Board held that all claims of
 U.S. Patent No. 9,369,741 would have been obvious over
 Sie 1 alone or in combination with other references. For the
 following reasons, we reverse.
                               I
     Rovi owns the ’741 patent, which relates to an interac-
 tive television system that supports network-based or local
 personal video recorder functions. Interactive television
 systems can, for example, allow users to record or playback
 broadcast television programs by pressing buttons on their
 remote controls. And the ’741 patent purports to claim an
 advance in those systems. For purposes of this appeal, the
 parties treat claim 1 as representative:
     A system comprising:
         storage circuity for storing archived copies
         of videos;
         control circuitry configured to:




     1   U.S. Patent Publication No. 2002/0095510 A1.
Case: 20-1994        Document: 74   Page: 3     Filed: 04/19/2022




 ROVI GUIDES, INC.   v. VIDAL                                  3



             transmit a video to a plurality of
             user equipment, wherein the trans-
             mitting begins at a start time and
             ends at an end time;
             access a database to determine
             whether an archived copy corre-
             sponding to the video is available to
             a user after the start time;
             based on determining that the ar-
             chived copy is available to the user
             after the start time, cause an indi-
             cation corresponding to the ar-
             chived copy to be displayed
             simultaneously with the video after
             a specified time after the start time
             but before the end time, wherein
             the specified time was configured
             prior to the start time;
             receive a user response to the indi-
             cation that is displayed; and
             based on the received user re-
             sponse, retrieve, from the storage
             circuitry the archived copy.
 (emphasis on available-to-a-user limitation).
       After Rovi filed an International Trade Commission
 complaint against Comcast, Comcast petitioned for inter
 partes review. Comcast argued claim 1 would have been
 obvious over Sie alone or in combination with other refer-
 ences. For the available-to-a-user limitation, however,
 Comcast relied exclusively on the teachings in Sie. J.A.
 233–35. Specifically, Comcast argued that Sie’s system de-
 termines whether a broadcast program is a club program,
 i.e., is stored in a database, and if so, it sends all viewers a
 club notification symbol. J.A. 232–35.
Case: 20-1994     Document: 74     Page: 4    Filed: 04/19/2022




 4                                   ROVI GUIDES, INC.   v. VIDAL



     Rovi, in its patent owner response, challenged Com-
 cast’s reading of claim 1. It drew a distinction between a
 determination of “general availability”—that an archived
 copy is available to some users—and a determination of
 present “availability . . . to a specific user.” J.A. 494 (em-
 phasis added). Only the latter determination, in Rovi’s
 view, meets the available-to-a-user requirement of claim 1.
 See J.A. 491. And Rovi noted the sequence of steps in the
 claim language: the determination of availability to the
 user must occur before an indication is sent to that user.
 Id.
     Based on these claim construction points, Rovi argued
 that Sie does not teach the available-to-a-user limitation.
 See J.A. 499. It explained how Sie’s club-program determi-
 nation is merely a determination of general availability; a
 broadcast program need only be available for some users,
 rather than available to a specific user, to qualify as a club
 program. J.A. 491. Rovi acknowledged Sie does teach a
 determination of availability to a specific user: checking
 whether users are club members. But it argued that deter-
 mination occurs after any notification is sent, failing to
 teach the sequence of steps recited in claim 1. In a footnote,
 Rovi explained how this holds true even in Sie’s promo-
 tional and complimentary access embodiments, i.e., when
 Sie provides club-member benefits to non-club members.
 J.A. 493 n.5.
     The Board agreed with Comcast, finding Sie teaches
 the available-to-a-user limitation. It first held that this
 limitation does not require prepayment; that is, the claim
 does not require users to pay for access to archived pro-
 grams before a club notification is sent. Board Decision at
 *5. The Board, therefore, rejected Rovi’s arguments about
 the available-to-a-user limitation, which it viewed as con-
 tingent on a prepayment requirement. See, e.g., id. at *15.
 In the alternative, it relied on Sie’s promotional and com-
 plementary embodiments because those embodiments do
 not require payment at all. Id. Ultimately, the Board held
Case: 20-1994        Document: 74    Page: 5   Filed: 04/19/2022




 ROVI GUIDES, INC.   v. VIDAL                                5



 claim 1 would have been obvious over Sie. Rovi appeals.
 Andrew Hirshfeld, who is preforming the duties of the Di-
 rector of the U.S. Patent and Trademark Office, intervened
 in defense of the Board’s decision. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(4).
                                II
     Rovi argues that substantial evidence does not support
 the Board’s finding that Sie teaches the available-to-a-user
 limitation. In part, this argument is based on Rovi’s un-
 derstanding of the scope of that limitation. We, therefore,
 start with claim construction. Then, we turn to whether a
 reasonable fact finder could find that Sie teaches the avail-
 able-to-a-user limitation in light of our construction.
                                A
     We review the Board’s claim constructions, which do
 not rely on extrinsic evidence, de novo. See Bradium Techs.
 LLC v. Iancu, 923 F.3d 1032, 1042 (Fed. Cir. 2019). For
 this inter partes review appeal, 2 we give claim terms their
 broadest reasonable interpretation in light of the specifica-
 tion. See 37 C.F.R. § 42.100(b) (2018).
     The available-to-a-user limitation requires the claimed
 system be configured to check whether an archived pro-
 gram is available to a specific user. A broader construction,
 which would only require the system be configured to check
 whether an archived program exists, would render the “to
 the user” language meaningless. See Merck & Co. v. Teva
 Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005)
 (“A claim construction that gives meaning to all the terms
 of the claim is preferred over one that does not do so.”). If
 the phrase “to the user” were stricken, claim 1 would still



     2   Because Comcast filed its petition before November
 13, 2018, the broadest reasonable interpretation standard
 applies. See 37 C.F.R. § 42.100(b).
Case: 20-1994    Document: 74      Page: 6    Filed: 04/19/2022




 6                                  ROVI GUIDES, INC.   v. VIDAL



 require a system configured to check whether an archived
 copy exists. That requirement follows from the “determine
 whether an archived copy corresponding to [a] video is
 available” limitation. So the “to a user” phrase in claim 1,
 presumably, must add something more. Indeed, the sys-
 tem must not only check whether an archived copy exists;
 it must ensure the specific user has access to that copy.
     Also, claim 1 recites a system configured to perform an
 availability check before displaying an indication corre-
 sponding to the archived copy. That system first deter-
 mines whether an archived copy is available to a user, and
 then, “based on” that determination, the system displays
 an indication. Thus, the availability determination must
 occur before the indication is displayed. Otherwise, the dis-
 play step would not be “based on” the availability check.
                              B
     These two points require reversal of the Board’s obvi-
 ousness holding. Obviousness is a question of law with un-
 derlying fact findings, including the scope and content of
 the prior art. See Bradium Techs., 923 F.3d at 1042. We
 review the Board’s factual findings for substantial evidence
 and the Board's legal conclusion on obviousness de novo.
 Id.
Case: 20-1994        Document: 74   Page: 7    Filed: 04/19/2022




 ROVI GUIDES, INC.   v. VIDAL                                 7



      No reasonable fact finder could find that Sie’s club no-
 tification system 3 teaches the available-to-a-user limita-
 tion. Sie’s system checks for availability to a specific user
 only after the club notification is displayed. Figure 7 de-
 picts the order of steps performed in Sie:




     3    Because Comcast’s petition relied only on this sys-
 tem to teach the available-to-a-user limitation, J.A. 233–
 35, we need not consider other portions of Sie. See SAS
 Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1357 (2018) (“[T]he pe-
 titioner’s contentions . . . define the scope of the litigation
 all the way from institution through to conclusion.”).
Case: 20-1994     Document: 74      Page: 8   Filed: 04/19/2022




 8                                   ROVI GUIDES, INC.   v. VIDAL



 Step 760, illustrated as element A, represents Sie’s notifi-
 cation service. Sie ¶ 78; see also Sie at Fig. 7A (detailing
 that service). That step occurs, if at all, before the system
 determines whether subscription playback is authorized
 for a user (step 744), whether to provide a user with pro-
 motional access (step 748), and whether to provide a user
 with free access (step 752). Put simply, the notification ser-
 vice precedes any determination of availability to a specific
 user. But the claim language requires the indication (i.e.,
 the notification) to be based on a determination of availa-
 bility to a specific user. Thus, no reasonable finder of fact
 could find Sie teaches the available-to-a-user limitation.
 And the Board erred in holding claim 1 would have been
 obvious based on a finding to the contrary.
                              III
     For the foregoing reasons, we reverse. We need not,
 therefore, consider Rovi’s arguments based on Comcast’s
 admissions or the Administrative Procedure Act.
                        REVERSED
                            COSTS
 Costs to Rovi.